DETAILED ACTION
This is the first office action regarding application number 15/874,121, filed January 18, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 6, and 9,
The term “appears realistic” in claims 1, 6, and 9 is a relative term which renders the claim indefinite.  The term “appears realistic” is not defined by the claim, the specification does For instance, a person having ordinary skill in the art would need some way to measure the boundaries of what is considered “realistic” or appearing realistic, as determining realism (or the various degrees thereof) is a subjective quality that can vary from person to person. The specification does not provide any standard for measuring the degree of realism nor does it provide any quantifiable measurement to determine the boundaries of what is considered realistic vs. non-realistic.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both Claims 8 and 16 cite a “scoring function that heuristically evaluates”, but the claims and the specification fail to disclose the set of rules, steps, guidelines, or algorithm performing the claimed heuristic evaluation. For example, both paragraphs [0020] and [0062] in the specification mention “the application can assess the some heuristic or scoring function”, and “the adversarial training system uses or otherwise leverages application-specific user feedback or programmatic heuristics to improve adversarial training of the corresponding machine-learned model”, but the specification and drawings fail to further describe or provide any heuristics (programmatic or otherwise) that can be used to assess the realism score or to improve adversarial training of the machine-learned model. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Independent claims 1 and 15, as well as dependent claims 6-10, 14, and 16-20, all cite the generation or presence of a score as a base concept for further defining the claimed invention, indicating that the score is an essential feature for the invention and hence must be clearly specified. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding Claim 1, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
determining, by the one or more computing devices, a realism score for the adversarial example that indicates whether the adversarial example appears realistic; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as observations, evaluations, judgments, and opinions are mental processes that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
adjusting, by the one or more computing devices, at least one of the one or more hyperparameters based at least in part on the realism score for the adversarial example. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as 
Step 2A Prong 2: This claim further recites:
obtaining, by one or more computing devices, a training example for a machine-learned model; (This claim element is considered as a form of gathering data, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of gathering data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
generating, by the one or more computing devices, an adversarial example from the training example according to one or more hyperparameters; (This claim element is considered as a form of generating data, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
obtaining, by one or more computing devices, a training example for a machine-learned model; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
generating, by the one or more computing devices, an adversarial example from the training example according to one or more hyperparameters; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 2, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
generating, by the one or more computing devices, an additional adversarial example according to the adjusted one or more hyperparameters; (This claim element is considered as a form of generating data, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
training, by the one or more computing devices, the machine-learned model based at least in part on the additional adversarial example. (This claim element is considered as a form of generating data based on the additional adversarial example, which is directed to post-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
generating, by the one or more computing devices, an additional adversarial example according to the adjusted one or more hyperparameters; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
training, by the one or more computing devices, the machine-learned model based at least in part on the additional adversarial example (This claim element is a well-known, understood, routine, and conventional activity of training a machine-learned model based on [Barreno et al., The security of machine learning, Mach Learn (2010) 81:121-148, published May 20 2010; p. 122 cites attacks against learning systems can be “causative in that they alter the training process”; p.123 further cites that re-training using altered training data on a machine learning system is a known exploit to potential attackers, as a “classifier may periodically interleave training steps with the evaluation, retraining on some or all of the accumulated old and new data. In adversarial environments, the attacker controls some of the data, which may be used for training…Many learning methods make a stationarity assumption: training data and evaluation data are drawn from the same distribution…However, real-world sources of data often are not stationary and, even worse, attackers can easily break the stationarity assumption with some control of either training or evaluation instances.”; p. 127, Table 2 further cites a common spam attack example and the types of causative attacks that can be performed; p.131, Table 3 further cites other related references discussing other examples of adversarial learning with respect to causative attacks, further indicating that this learning concept is well-known, understood, routine, and conventional], which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).).
Regarding Claim 3, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
determining, by the one or more computing devices, a direction of a gradient of a loss function that evaluates an output provided by the machine-learned model when given at least a portion of the training example as an input; (Under its broadest reasonable interpretation, this 
Step 2A Prong 2: This claim further recites:
wherein generating, by the one or more computing devices, the adversarial example from the training example according to the one or more hyperparameters comprises: 
perturbing, by the one or more computing devices, the training example in a second direction that is opposite to the direction of the gradient of the loss function to generate the adversarial example. (This claim element is considered as a form of generating data, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein generating, by the one or more computing devices, the adversarial example from the training example according to the one or more hyperparameters comprises: 
perturbing, by the one or more computing devices, the training example in a second direction that is opposite to the direction of the gradient of the loss function to generate the adversarial example. (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 4, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 3, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the one or more hyperparameters comprise a step size hyperparameter that controls a magnitude of a step in the second direction performed during said perturbing. (This claim element places an additional limitation by defining a type of hyperparameter, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein the one or more hyperparameters comprise a step size hyperparameter that controls a magnitude of a step in the second direction performed during said perturbing. (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 5, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 3, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the one or more hyperparameters comprise one or both of: 
a norm hyperparameter that controls a norm applied to the gradient prior to said perturbing; (This claim element places an additional limitation by defining a type of hyperparameter, as well as generally linking the method to a technological environment. Type 
a loss hyperparameter that controls the loss function for which the gradient is determined. (This claim element places an additional limitation by defining a type of hyperparameter, as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein the one or more hyperparameters comprise one or both of: 
a norm hyperparameter that controls a norm applied to the gradient prior to said perturbing; (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
a loss hyperparameter that controls the loss function for which the gradient is determined. (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
Regarding Claim 6, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 6 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein determining, by the one or more computing devices, the realism score comprises determining, by the one or more computing devices, the realism score for the adversarial example that indicates whether the adversarial example appears realistic to a human observer. (Under its broadest reasonable interpretation, this claim element recites the same judicial exception of determining a realism score for the adversarial example from Claim 1, and further limits the determining step to an evaluation of whether the adversarial example appears realistic to a human observer, which still recites a mental process (e.g., observations, evaluations, judgments, and opinions) that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 7, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises: 
providing, by an on-device machine-learning platform, the adversarial example to an application via an application programming interface; (This claim element is directed to transmitting and receiving data, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of transmitting and receiving data does not add 
receiving, by the on-device machine-learning platform, the realism score for the adversarial example from the application via the application programming interface. (This claim element is directed to transmitting and receiving data, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises: 
providing, by an on-device machine-learning platform, the adversarial example to an application via an application programming interface; (This claim element is directed to transmitting and receiving data, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.)
receiving, by the on-device machine-learning platform, the realism score for the adversarial example from the application via the application programming interface. (This claim element is directed to transmitting and receiving data, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.)
Regarding Claim 8, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises: 
inputting, by the one or more computing devices, the adversarial example into a scoring function that heuristically evaluates the adversarial example. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it performs a mathematical calculation using a scoring function that heuristically evaluates the adversarial example. See MPEP 2106.04(a)(2)(I-C).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 9, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises:  
providing, by the one or more computing devices, the adversarial example for display to a human user; (This claim element is directed to data gathering and outputting, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional 
receiving, by the one or more computing devices, feedback from the human user that indicates whether the adversarial example appears realistic. (This claim element is directed to data gathering and outputting, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of data gathering and outputting does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises:  
providing, by the one or more computing devices, the adversarial example for display to a human user; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
receiving, by the one or more computing devices, feedback from the human user that indicates whether the adversarial example appears realistic. (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 10, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 10 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
iteratively performing said … determining … until a most recent realism score exceeds a threshold score. (Under its broadest reasonable interpretation, this claim element recites the same judicial exception from Claim 1, as observations, evaluations, judgments, and opinions performed iteratively are still mental processes that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
iteratively performing said … adjusting until a most recent realism score exceeds a threshold score. (Under its broadest reasonable interpretation, this claim element recites the same judicial exception from Claim 1, as iteratively adjusting or changing a parameter value is a mental process that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
iteratively performing said generating … until a most recent realism score exceeds a threshold score. (This claim element recites the same element from Claim 1, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). Iteratively performing a pre-solution/insignificant extra-solution activity does not add a meaningful limitation to the claim, and hence does not further integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
iteratively performing said generating … until a most recent realism score exceeds a threshold score. (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 11, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 11 is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the threshold score is user- configurable. (This claim element is directed to data gathering and outputting, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of data gathering and outputting does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein the threshold score is user- configurable. (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 12, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 12 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
iteratively performing said … determining …  (Under its broadest reasonable interpretation, this claim element recites the same judicial exception from Claim 10, as observations, evaluations, judgments, and opinions performed iteratively are still mental processes that can be performed iteratively in the human mind. See MPEP 2106.04(a)(2)(III).)
iteratively performing said generating, … wherein iteratively performing said generating comprises iteratively reducing a step size hyperparameter that controls a magnitude of a step performed when generating the adversarial example. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as iteratively reducing a parameter 
iteratively performing said … adjusting … (Under its broadest reasonable interpretation, this claim element recites the same judicial exception from Claim 1, as iteratively adjusting or changing a parameter value is a mental process that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 13, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 13 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the one or more computing devices consist of a user computing device (This claim element places an additional limitation by defining one or more computing devices as a user computing device, as well as generally linking to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). This claim element also recites one or more computing devices, which is directed to generic computer equipment. See MPEP 2106.05(f).)
wherein obtaining, by the one or more computing devices, the training example comprises obtaining, by the user computing device, a personal training example that is stored at a local memory of the user computing device, and wherein the machine-learned model is also stored at the local memory of the user computing device. (This claim element is directed to storing and retrieving information in memory, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of storing and retrieving information in memory does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. This claim element also recites memory storage devices, which is directed to generic computer equipment. See MPEP 2106.05(f).)
Step 2B: This claim further recites:
wherein the one or more computing devices consist of a user computing device (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.)
wherein obtaining, by the one or more computing devices, the training example comprises obtaining, by the user computing device, a personal training example that is stored at a local memory of the user computing device, and wherein the machine-learned model is also stored at the local memory of the user computing device. (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 14, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 14 is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
when the realism score is greater than a threshold score, (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as observations, evaluations, judgments, and opinions are mental processes that can be performed iteratively in the human mind. See MPEP 2106.04(a)(2)(III).)
when the realism score is less than the threshold score, (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as observations, evaluations, judgments, and opinions are mental processes that can be performed iteratively in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
storing, by the one or more computing devices, the adversarial example for use in training the machine-learned model; (This claim element is directed to storing and retrieving information in memory, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of storing and retrieving information in memory does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
discarding, by the one or more computing devices, the adversarial example. (This claim element is directed to storing and retrieving information in memory, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of storing and retrieving information in memory does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
storing, by the one or more computing devices, the adversarial example for use in training the machine-learned model; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, 
discarding, by the one or more computing devices, the adversarial example. (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 15, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
generating, by the one or more computing devices, a score for the adversarial example, wherein the score represents a position of the adversarial example relative to a position of the training example in an input data space for the model; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as observations, evaluations, judgments, and opinions are mental processes that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
adjusting, by the one or more computing devices, at least one of the one or more hyperparameters based at least in part on the score for the adversarial example; (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as adjusting or changing a parameter value is a mental process that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
obtaining, by one or more computing devices, a training example for a machine-learned model; (This claim element is considered as a form of gathering data, which is directed to pre-
generating, by the one or more computing devices, an adversarial example from the training example according to one or more hyperparameters; (This claim element is considered as a form of generating data, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
generating, by the one or more computing devices, an additional adversarial example according to the adjusted one or more hyperparameters; (This claim element is considered as a form of generating data, which is directed to pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
training, by the one or more computing devices, the machine-learned model based at least in part on the additional adversarial example. (This claim element is considered as a form of generating data based on the additional adversarial example, which is directed to post-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element of generating data does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
obtaining, by one or more computing devices, a training example for a machine-learned model; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add 
generating, by the one or more computing devices, an adversarial example from the training example according to one or more hyperparameters; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
generating, by the one or more computing devices, an additional adversarial example according to the adjusted one or more hyperparameters; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
training, by the one or more computing devices, the machine-learned model based at least in part on the additional adversarial example (This claim element is a well-known, understood, routine, and conventional activity of training a machine-learned model based on additional adversarial examples [Barreno et al., The security of machine learning, Mach Learn (2010) 81:121-148, published May 20 2010; p. 122 cites attacks against learning systems can be “causative in that they alter the training process”; p.123 further cites that re-training using altered training data on a machine learning system is a well-known exploit to potential attackers, as a “classifier may periodically interleave training steps with the evaluation, retraining on some or all of the accumulated old and new data. In adversarial environments, the attacker controls some of the data, which may be used for training…Many learning methods make a stationarity assumption: training data and evaluation data are drawn from the same distribution…However, real-world sources of data often are not stationary and, even worse, attackers can easily break the stationarity assumption with some control of either training or evaluation instances.”; p. 127, Table 2 further cites a spam attack example and related causative attacks that can be performed; p.131, Table 3 further cites other related references discussing other examples of adversarial learning with respect to causative attacks, ], which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).).
Regarding Claim 16, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 16 is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein generating the score comprises: 
inputting, by the one or more computing devices, the adversarial example into a scoring function that heuristically evaluates one or more properties of the adversarial example, relative to the input data space, to generate the score. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as it performs a mathematical calculation using a scoring function that heuristically evaluates one or more properties of the adversarial example. See MPEP 2106.04(a)(2)(I-C).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 17, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 17 is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
generating, by the one or more computing devices, the score based on the received user input. (Under its broadest reasonable interpretation, this claim element recites the same judicial exception from Claim 15, as observations, evaluations, judgments, and opinions are mental processes that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
wherein generating the score comprises: 
outputting, by the one or more computing devices, the adversarial example to a user; (This claim element is directed to data gathering and outputting, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of data gathering and outputting does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
receiving, by the one or more computing devices, a user input indicative of the position of the outputted adversarial example relative to the position of the training example in the input data space; (This claim element is directed to data gathering and outputting, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). This additional element of data gathering and outputting does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
outputting, by the one or more computing devices, the adversarial example to a user; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
receiving, by the one or more computing devices, a user input indicative of the position of the outputted adversarial example relative to the position of the training example in the input data space; (This claim element is directed to necessary data gathering and outputting, which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).)
Regarding Claim 18, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 18 is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein the score indicates whether the adversarial example is within an acceptable input data space for the model. (Under its broadest reasonable interpretation, this claim element recites the same judicial exception of generating a score for the adversarial example from Claim 15, as observations, evaluations, judgments, and opinions are mental processes that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 19, 
Step 1: The claim recites a computer-implemented method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: Claim 19 is a dependent claim of Claim 18, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein adjusting, by the one or more computing devices, the at least one of the one or more hyperparameters based at least in part on the score for the adversarial example comprises: 
adjusting the at least one of the one or more hyperparameters based further on the position of the adversarial example in the input data space relative to a boundary of the acceptable input data space for the model. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as adjusting or changing a parameter value is a mental process that can be performed in the human mind. See MPEP 2106.04(a)(2)(III).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 20, 
Step 1: The claim recites a mobile computing device, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: The body of this claim is the same as cited in Claims 1 and 7, and hence the same Step 2A Prong 1 analyses from Claims 1 and 7 apply here.
Step 2A Prong 2: The body of this claim is the same as cited in Claims 1 and 7, and hence the same Step 2A Prong 2 analyses from Claims 1 and 7 apply here.
Step 2B: The body of this claim is the same as cited in Claims 1 and 7, and hence the same Step 2B analyses from Claims 1 and 7 apply here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., U.S. PGPUB 2019/0005386 (filed 7/1/2017) [henceforth referred as Chen].
Regarding Claim 1, Chen teaches
A computer-implemented method, the method comprising: 
obtaining, by one or more computing devices, a training example for a machine-learned model ([Figure 4, elements 104, 108, 216-1, 402; paragraph [0033]‒ an adversarial image generator obtaining a training set from training set manager (“In the illustrated embodiments, adversarial image generator 108 may receive training set 216-1 from training set manager 104...”).]); 
generating, by the one or more computing devices, an adversarial example from the training example according to one or more hyperparameters ([Figure 4, elements 108, 304-1, 402; paragraph [0034]‒ a causative image generator using a trained DNN for generating an adversarial image set (“In one or more embodiments, causative image generator 402 may perform causative analytical attacks on trained DNN 304-1 to generate one or more adversarial samples or images in set 254-1…Generally, the analytical attacks may include, for instance, altering one or more portions of a base image (e.g., sample image 212-n) to generate a test image; providing the test image to the trained DNN (e.g., trained DNN 304-1) for classification; and include the test image as an adversarial image (e.g., adversarial image 252-2) in adversarial image set 254-1 when the trained DNN classifies the test image as something different than target classification or class.”).]); 
determining, by the one or more computing devices, a realism score for the adversarial example that indicates whether the adversarial example appears realistic ([paragraph [0035]‒ (“In some embodiments, causative image generator 402 may carry out a causative attack as follows. Given a valid input x (e.g., sample image 212-1), find a similar x' such that the classification output C(x) ≠ C(x'), but x and x' are close according to some distance metric. In various embodiments, the causative attack seeks to change the smallest number of pixels, such as in sample image 212-2, that results in the trained DNN classifies x’ different than x.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a realism score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real (and hence “appears realistic”) and needs to be further altered (i.e., iteratively adjusting the step size hyperparameter), and a ‘no’ response indicating that the altered test image represents an adversarial image (and hence does not “appear realistic”), thus generating additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]); and
adjusting, by the one or more computing devices, at least one of the one or more hyperparameters based at least in part on the realism score for the adversarial example ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of input x (“training example”) with respect to a target l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in a second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a realism score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real (and hence “appears realistic”) and needs to be further altered (i.e., iteratively adjusting the step size hyperparameter), and a ‘no’ response indicating that the altered test image represents an adversarial image (and hence does not “appear realistic”), thus generating additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]).  
Regarding Claim 2, Chen teaches
The computer-implemented method of claim 1, further comprising: 
generating, by the one or more computing devices, an additional adversarial example according to the adjusted one or more hyperparameters ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of input x (“training example”) with respect to a target l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a realism score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating further altered (i.e., iteratively adjusting the step size hyperparameter), and a ‘no’ response indicating that the altered test image represents an adversarial image (and hence does not “appear realistic”), thus generating additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]); and 
training, by the one or more computing devices, the machine-learned model based at least in part on the additional adversarial example ([Figure 5, elements 522, 524, 506, 508; paragraph [0049]‒ a training set including the generated additional adversarial images that serve as training data for a DNN (“Continuing to block 522 "sufficient adversarial images identified?" it may be determined if sufficient adversarial images have been identified for the current iteration. If sufficient adversarial images have not been identified, logic flow 500 may return to block 514 "generate test image". However, if sufficient adversarial images have been identified, logic flow 500 may proceed to block 524 "input adversarial images". At block 524, the adversarial images may be provided as input to block 506 "determine current training set". Accordingly, the current training set may be updated with the adversarial images when logic flow 500 returns to block 506 from block 526. In various embodiments, this may enable the next iteration of DNN hardening to begin”).]).  
Regarding Claim 3, Chen teaches
The computer-implemented method of claim 1, wherein generating, by the one or more computing devices, the adversarial example from the training example according to the one or more hyperparameters comprises: 
determining, by the one or more computing devices, a direction of a gradient of a loss function that evaluates an output provided by the machine-learned model when given at least a portion of the training example as an input ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of input x (“training example”) with respect to a target l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”).]); and 
perturbing, by the one or more computing devices, the training example in a second direction that is opposite to the direction of the gradient of the loss function to generate the adversarial example ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in a second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”).]).
Regarding Claim 4, Chen teaches
The computer-implemented method of claim 3, wherein the one or more hyperparameters comprise a step size hyperparameter that controls a magnitude of a step in the second direction performed during said perturbing ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of input x (“training example”) with respect to a target l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in a second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”).]).
Regarding Claim 5, Chen teaches
The computer-implemented method of claim 3, wherein the one or more hyperparameters comprise one or both of: a norm hyperparameter that controls a norm applied to the gradient prior to said perturbing; and 
a loss hyperparameter that controls the loss function for which the gradient is determined ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of input x (“training example”) with respect to a target l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in a second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”); from the given equation, lossF,l represents a loss hyperparameter for which a gradient is determined.]).  
Regarding Claim 6, this limitation is similar in scope with the determining step in Claim 1, and hence is rejected under similar rationale.
Regarding Claim 8, Chen teaches
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises:
inputting, by the one or more computing devices, the adversarial example into a scoring function that heuristically evaluates the adversarial example ([paragraph [0035]‒ a causative image generator performing a comparison between the classification output for an input x (“In some embodiments, causative image generator 402 may carry out a causative attack as follows. Given a valid input x (e.g., sample image 212-1), find a similar x' such that the classification output C(x) ≠ C(x'), but x and x' are close according to some distance metric. In various embodiments, the causative attack seeks to change the smallest number of pixels, such as in sample image 212-2, that results in the trained DNN classifies x’ different than x.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a realism score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real (and hence “appears realistic”) and needs to be further altered, and a ‘no’ response indicating that the altered test image represents an adversarial image (and hence does not “appear realistic”), resulting in additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]).
Regarding Claim 9, Chen teaches
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises: 
27providing, by the one or more computing devices, the adversarial example for display to a human user ([Figure 4, elements 104, 108, 216-1, 402; paragraph [0033]‒ an adversarial image generator obtaining a training set from training set manager (“In the illustrated embodiments, adversarial image generator 108 may receive training set 216-1 from training set manager 104...”).] [Figure 8, elements 800, 802, 844; paragraph [0064]‒ a computing system with a monitor to display information (“A monitor 844 or other type of display device is also connected to the system bus 808 via an interface, such as a video adaptor 846. The monitor 844 may be internal or external to the computer 802.”).] [Figure 8, element 800; paragraph [0055]‒ a computing system implementing the DNN training system 102, inherently providing the ability to display adversarial examples (“FIG. 8 illustrates an embodiment of an exemplary computing architecture 800 that may be suitable for implementing various embodiments as previously described…In some embodiments, computing architecture 800 may be representative, for example, of one or more portions or components of DNN training system 102 that implement one or more embodiments described herein.”).]); and
receiving, by the one or more computing devices, feedback from the human user that indicates whether the adversarial example appears realistic ([Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a realism score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real (and hence “appears realistic”) and needs to be further altered (i.e., iteratively adjusting the step size hyperparameter), and a ‘no’ response indicating that the altered test image represents an adversarial image (and hence does not “appear realistic”), thus generating additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).] [Figure 8, element 802, 838, 840; paragraph [0063]‒ a computing system with user input devices such as keyboard and mouse (“A user can enter commands and information into the computer 802 through one or more wire/wireless input devices, for example, a keyboard 838 and a pointing device, such as a mouse 840.”).] [Figure 8, element 800; paragraph [0055]‒ a computing system implementing the DNN training system 102, inherently providing the ability to receive user input (“FIG. 8 illustrates an embodiment of an exemplary computing architecture 800 that may be suitable for implementing various embodiments as previously described…In some embodiments, computing architecture 800 may be representative, for example, of one or more portions or components of DNN training system 102 that implement one or more embodiments described herein.”).]).  
Regarding Claim 10, Chen teaches
The computer-implemented method of claim 1, further comprising: 
iteratively performing said generating, determining, and adjusting ([Figure 1, element 102, 104, 106, 108; paragraph [0030]‒ an iterative tracker 306 to count the number of iterations performed by the DNN training system 102, performing the generating, determining  (“In various embodiments, iteration tracker 306 may track the number of iterations DNN training system 102 has performed.”).])
until a most recent realism score exceeds a threshold score ([Figure 5, elements 515, 516, 518, 520, 522; paragraphs [0048]-[0049]– logic within a “scoring function” that generates a ‘yes/no’ response based on a metric (“realism score”) that determines whether a test image is properly classified; a ‘yes’ response indicating that the test image still appears real (i.e., image “appears realistic”) and needs to be further altered, hence reflecting the condition of “the realism score is less than a threshold score”; a ‘no’ response indicating that the altered test image represents an adversarial image (i.e., image does not “appear realistic”), hence reflecting the condition of “the realism score is greater than a threshold score” (“exceeds a threshold score”), and stopping the generation of adversarial images (“Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified…Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520. Continuing to block 522 "sufficient adversarial images identified?" it may be determined if sufficient adversarial images have been identified for the current iteration. If sufficient adversarial images have not been identified, logic flow 500 may return to block 514 "generate test image". However, if sufficient adversarial images have been identified, logic flow 500 may proceed to block 524 "input adversarial images". At block 524, the adversarial images may be provided as input to block 506 "determine current training set". Accordingly, the current training set may be updated with the adversarial images when logic flow 500 returns to block 506 from block 526. In various embodiments, this may enable the next iteration of DNN hardening to begin”).]).  
Regarding Claim 12, Chen teaches
The computer-implemented method of claim 1, further comprising: 
iteratively performing said generating, determining, and adjusting (this limitation is similar in scope with the iterative step in Claim 10, and hence is rejected under similar rationale), 
wherein iteratively performing said generating comprises iteratively reducing a step size hyperparameter that controls a magnitude of a step performed when generating the adversarial example ([paragraph [0035]‒ a causative image generator implementing the fast gradient sign method (represented by the equation [x' = x + ϵ ∙ sign(∇lossF,l(x))]) to generate adversarial examples, where lossF,l is a function representing the cost of a misclassification of input x (“training example”) with respect to a target l (“realism score”); sign(∇lossF,l(x)) represents the direction of the gradient of the loss function with respect to input x; ϵ is a hyperparameter representing a magnitude of a step (“step size hyperparameter”) in which to apply the cost to generate a misclassification (thus perturbing the input); and x' (“adversarial example”) is the result of x being perturbed in a second direction opposite to the gradient loss (“In one or more embodiments, causative attacks may be implemented via a fast gradient sign method. In one or more such embodiments, the fast gradient sign method may be defined as x' = x= ϵ ∙ sign(∇lossF,l(x)). In some embodiments, the fast gradient sign method may enable quick and efficient generation of adversarial images.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a realism score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real (and hence “appears realistic”) and needs to be further altered (i.e., iteratively reducing the step size hyperparameter), and a ‘no’ response indicating that the altered test image represents an adversarial image (and hence does not “appear realistic”), thus generating additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).] [Figure 1, element 102, 104, 106, 108; paragraph [0030]‒ an iterative tracker 306 to count the number of iterations performed by the DNN training system 102, performing the generating, determining and adjusting steps (“In various embodiments, iteration tracker 306 may track the number of iterations DNN training system 102 has performed.”).]).
Regarding Claim 13, Chen teaches
The computer-implemented method of claim 1, wherein the one or more computing devices consist of a user computing device ([Figure 8, element 800; paragraph [0055]‒ a computing system implementing the DNN training system 102, inherently providing the ability to display adversarial examples (“FIG. 8 illustrates an embodiment of an exemplary computing architecture 800 that may be suitable for implementing various embodiments as previously described…In some embodiments, computing architecture 800 may be representative, for example, of one or more portions or components of DNN training system 102 that implement one or more embodiments described herein.”).]), 
wherein obtaining, by the one or more computing devices, the training example comprises obtaining, by the user computing device, a personal training example that is stored at a local memory of the user computing device ([paragraph [0062]‒ “The drives and associated computer-readable media provide volatile and/or nonvolatile storage of data, data structures, computer-executable instructions, and so forth…In one embodiment, the one or more application programs 832, other program modules 834, and program data 836 can include, for example, the various applications and/or components of the DNN training system 102, such as one or more portions of training set manager 104, DNN trainer 106 and/or adversarial image generator 108.”]), and 
wherein the machine-learned model is also stored at the local memory of the user computing device ([paragraph [0062]‒ “The drives and associated computer-readable media provide volatile and/or nonvolatile storage of data, data structures, computer-executable instructions, and so forth…In one embodiment, the one or more application programs 832, other program modules 834, and program data 836 can include, for example, the various applications and/or components of the DNN training system 102, such as one or more portions of training set manager 104, DNN trainer 106 and/or adversarial image generator 108.”]).  
Regarding Claim 14, Chen teaches
The computer-implemented method of claim 1, further comprising: 
when the realism score is greater than a threshold score ([Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within the “scoring function” that generates a ‘yes/no’ response based on a metric (“realism score”) that determines whether a test image is properly classified; a ‘yes’ response indicating that the test image still appears real (i.e., image “appears realistic”) and needs to be further altered, hence reflecting the condition of “the realism score is less than a threshold score”; a ‘no’ response indicating that the altered test image represents an adversarial image (i.e., image does not “appear realistic”), hence reflecting the condition of “the realism score is greater than a threshold score” (“Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified…Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]),
storing, by the one or more computing devices, the adversarial example for use in training the machine-learned model ([Figure 5, elements 520, 522, 524, and 506; paragraph [0049]‒ logic flow following the ‘no’ response (reflecting the condition of “the realism score is greater than a threshold score), with the current training set being updated with the generated adversarial images for further training, hence indicating that these images are stored in the computing system (“Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520. Continuing to block 522 "sufficient adversarial images identified?" it may be determined if sufficient adversarial images have been identified for the current iteration. If sufficient adversarial images have not been identified, logic flow 500 may return to block 514 "generate test image". However, if sufficient adversarial images have been identified, logic flow 500 may proceed to block 524 "input adversarial images". At block 524, the adversarial images may be provided as input to block 506 "determine current training set". Accordingly, the current training set may be updated with the adversarial images when logic flow 500 returns to block 506 from block 526. In various embodiments, this may enable the next iteration of DNN hardening to begin”]); and 
when the realism score is less than the threshold score ([Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within the “scoring function” that generates a ‘yes/no’ response based on a metric (“realism score”) that determines whether a test image is properly classified; a ‘yes’ response indicating that the test image still appears real (i.e., image “appears realistic”) and needs to be further altered, hence reflecting the condition of “the realism score is less than a threshold score”; a ‘no’ response indicating that the altered test image represents an adversarial image (i.e., image does not “appear realistic”), (“Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified…Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]), 
discarding, by the one or more computing devices, the adversarial example ([Figure 5, elements 516, 518, 516; paragraph [0049]– logic flow following the ‘yes’ response (reflecting the condition of “the realism score is less than a threshold score), with the image being further altered for re-classification, hence indicating that the image under test at block 516 is not updated into the current training set, and is effectively discarded in the computing system (At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515.”).]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. PGPUB 2019/0005386 (filed 7/1/2017) [henceforth referred as Chen] in view of Shen et al., APE-GAN: Adversarial Perturbation Elimination with GAN, arXiv:1707.05474v3, published 9/26/2017 [henceforth referred as Shen].
Regarding Claim 15, Chen teaches
A computer-implemented method, the method comprising: 
obtaining, by one or more computing devices, a training example for a machine-learned model (this limitation is similar in scope with the obtaining step in Claim 1, and hence is rejected under similar rationale); 
generating, by the one or more computing devices, an adversarial example from the training example according to one or more hyperparameters (this limitation is similar in scope with the generating step in Claim 1, and hence is rejected under similar rationale); 
generating, by the one or more computing devices, a score for the adversarial example … ([paragraph [0035]‒ a causative image generator performing a comparison between the classification output for an input x (“training example”) and the classification output for an input x’ (“adversarial example”), with the two examples differing by only the smallest number of pixels, thus making them appear close based on a distance metric (“a score”) (“In some embodiments, causative image generator 402 may carry out a causative attack as follows. Given a valid input x (e.g., sample image 212-1), find a similar x' such that the classification output C(x) ≠ C(x'), but x and x' are close according to some distance metric. In various embodiments, the causative attack seeks to change the smallest number of pixels, such as in sample image 212-2, that results in the trained DNN classifies x’ different than x.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real and needs to be further altered, and a ‘no’ response indicating that the altered test image represents an adversarial image, resulting in additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]).
adjusting, by the one or more computing devices, at least one of the one or more hyperparameters based at least in part on the score for the adversarial example (this limitation is similar in scope with the adjusting step in Claim 1, and hence is rejected under similar rationale);
generating, by the one or more computing devices, an additional adversarial example according to the adjusted one or more hyperparameters (this limitation is similar in scope with the generating step in Claim 2, and hence is rejected under similar rationale);
training, by the one or more computing devices, the machine-learned model based at least in part on the additional adversarial example (this limitation is similar in scope with the training step in Claim 2, and hence is rejected under similar rationale).
Chen does not teach
… wherein the score represents a position of the adversarial example relative to a position of the training example in an input data space for the model …
Shen teaches
… wherein the score represents a position of the adversarial example relative to a position of the training example in an input data space for the model … ([p.2, p.4, Section 2; p.4 Section 2.1.3‒ an iterative fast gradient sign method for determining adversarial examples (represented by the equation [X0adv = X; XN+1adv = ClipX,ϵ {XNadv + α∙ sign(∇x J(XNadv,ytrue))}]), where X is the clean image (“training example”); XNadv is an n-th adversarial example being generated (“additional adversarial example”); ϵ is a hyperparameter; ClipX,ϵ {A} is a function bounding the input A within a range [Xi,j - ϵ, Xi,j + ϵ] (with Xi,j representing the i-th and j-th element of the input A, e.g., positions in an input data space, such as pixel coordinates); J(XNadv,ytrue) is a cost function to train the model towards a target y (“score”), encompassing previous training and adversarial examples bounded by positions in an input data space; Nadv,ytrue)) (“A straightforward way introduced by Kurakin et al. [11] to extend the [Fast Gradient Sign Method] is to apply it several times with a smaller step size α and the intermediate result is clipped by the ϵ. Formally: X0adv = X; XN+1adv = ClipX,ϵ {XNadv + α∙ sign(∇x J(XNadv,ytrue))}.”);.]).  
Chen and Shen are analogous art as both involve generating and training machine-learned models with adversarial examples, using different variations of a fast gradient sign method to generate adversarial examples.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the fast gradient sign method of Chen and replace it with the iterative fast gradient sign method of Shen as a way to generate adversarial examples. The motivation to combine is taught in Shen, as the iterative fast gradient method is a more optimal extension of the fast gradient sign method that allows for adjusting and applying changes to sections of an adversarial image in iterative steps (versus adjusting and applying changes in a single step as shown by the fast gradient sign method), producing harder-to-identify adversarial examples (with a higher attack success rate) that can be further used to harden a machine-learning network to make it less susceptible to misclassification ([p.2, p.4, Section 2; p.4 Section 2.1.3‒ “The Eqn.2 [fast gradient sign method] indicates that all pixels of the input X are shifted simultaneously in the direction of the gradient with a single step. This method is simpler and faster than other methods, but lower attack success rate since at the beginning it was designed to be fast rather than optimal.”]).
Regarding Claim 16, Chen in view of Shen teaches
The method of claim 15, wherein generating the score comprises: 
inputting, by the one or more computing devices, the adversarial example into a scoring function that heuristically evaluates one or more properties of the adversarial example, relative to the input data space, to generate the score ([paragraph [0035]‒ a causative image (“In some embodiments, causative image generator 402 may carry out a causative attack as follows. Given a valid input x (e.g., sample image 212-1), find a similar x' such that the classification output C(x) ≠ C(x'), but x and x' are close according to some distance metric. In various embodiments, the causative attack seeks to change the smallest number of pixels, such as in sample image 212-2, that results in the trained DNN classifies x’ different than x.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified (“evaluating one or more properties of the adversarial example, relative to the input data space”) based on a metric (“a score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real and needs to be further altered, and a ‘no’ response indicating that the altered test image represents an adversarial image, resulting in additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]).
Regarding Claim 17, Chen in view of Shen teaches
The method of claim 15, wherein generating the score comprises: 
outputting, by the one or more computing devices, the adversarial example to a user ([Figure 4, elements 104, 108, 216-1, 402; paragraph [0033]‒ an adversarial image generator obtaining a training set from training set manager (“In the illustrated embodiments, adversarial image generator 108 may receive training set 216-1 from training set manager 104...”).] [Figure 8, elements 800, 802, 844; paragraph [0064]‒ a computing system with a monitor to display information (“A monitor 844 or other type of display device is also connected to the system bus 808 via an interface, such as a video adaptor 846. The monitor 844 may be internal or external to the computer 802.”).] [Figure 8, element 800; paragraph [0055]‒ a computing system implementing the DNN training system 102, inherently providing the ability to display adversarial examples (“FIG. 8 illustrates an embodiment of an exemplary computing architecture 800 that may be suitable for implementing various embodiments as previously described…In some embodiments, computing architecture 800 may be representative, for example, of one or more portions or components of DNN training system 102 that implement one or more embodiments described herein.”).]); 
receiving, by the one or more computing devices, a user input indicative of the position of the outputted adversarial example relative to a position of the training example in the input data space ([Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a score, indicative of the position of the outputted adversarial example relative to a position of the training example in the input data space”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real and needs to be further altered (i.e., iteratively adjusting the step size hyperparameter), and a ‘no’ response indicating that the altered test image represents an adversarial image, thus generating additional adversarial examples (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).] [Figure 8, element 802, 838, 840; paragraph [0063]‒ a computing system with user input devices such as keyboard and mouse (“A user can enter commands and information into the computer 802 through one or more wire/wireless input devices, for example, a keyboard 838 and a pointing device, such as a mouse 840.”).] [Figure 8, element 800; paragraph [0055]‒ a computing system implementing the DNN training system 102, inherently providing the ability to receive user input (“FIG. 8 illustrates an embodiment of an exemplary computing architecture 800 that may be suitable for implementing various embodiments as previously described…In some embodiments, computing architecture 800 may be representative, for example, of one or more portions or components of DNN training system 102 that implement one or more embodiments described herein.”).]); and 
generating, by the one or more computing devices, the score based on the received user input ([Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within the “scoring function” that generates a ‘yes/no’ response based on a metric (“a score”) that determines whether a test image is properly classified; a ‘yes’ response indicating that the test image still appears real and needs to be further altered; a ‘no’ response indicating that the altered test image represents an adversarial image (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]).
Regarding Claim 18, Chen in view of Shen teaches
The method of claim 15, wherein the score indicates whether the adversarial example is within an acceptable input data space for the model ([paragraph [0035]‒ a causative image generator performing a comparison between the classification output for an input x (“training example”) and the classification output for an input x’ (“adversarial example”), with the two examples differing by only the smallest number of pixels, thus making them appear close based on a distance metric (“a score”) (“In some embodiments, causative image generator 402 may carry out a causative attack as follows. Given a valid input x (e.g., sample image 212-1), find a similar x' such that the classification output C(x) ≠ C(x'), but x and x' are close according to some distance metric. In various embodiments, the causative attack seeks to change the smallest number of pixels, such as in sample image 212-2, that results in the trained DNN classifies x’ different than x.”).] [Figure 5, elements 515, 516, 518, 520; paragraphs [0048]-[0049]– logic within a “scoring function” to determine whether a test image is properly classified based on a metric (“a score”) that generates a ‘yes/no’ response; a ‘yes’ response indicating that the test image still appears real (and hence is “within (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification. Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified. When the test image is properly classified, logic flow 500 may proceed to block 518. At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515. Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520.”).]).
Regarding Claim 19, Chen in view of Shen teaches
The method of claim 18, wherein adjusting, by the one or more computing devices, the at least one of the one or more hyperparameters based at least in part on the score for the adversarial example comprises: 
adjusting the at least one of the one or more hyperparameters … for the model (this limitation is similar in scope with the adjusting step in Claim 15, and hence is rejected under similar rationale).
However, Chen does not teach
… one or more hyperparameters based further on the position of the adversarial example in the input data space relative to a boundary of the acceptable input data space …
Shen teaches
… one or more hyperparameters based further on the position of the adversarial example in the input data space relative to a boundary of the acceptable input data space … ([p.2, p.4, Section 2; p.4 Section 2.1.3‒ an iterative fast gradient sign method for determining adversarial examples (represented by the equation [X0adv = X; XN+1adv = ClipX,ϵ {XNadv + α∙ sign(∇x J(XNadv,ytrue))}]), where X is the clean image (“training example”); XNadv is an n-th adversarial example being generated (“additional adversarial example”); ϵ is a hyperparameter; ClipX,ϵ {A} is a function bounding the input A within a range [Xi,j - ϵ, Xi,j + ϵ] (with Xi,j representing the i-th and j-th element of the input A, e.g., positions in an input data space, such as pixel coordinates); J(XNadv,ytrue) is a cost function to train the model towards a target y (“score”), encompassing previous training and adversarial examples bounded by positions in an input data space; and α is a step size hyperparameter that is iteratively adjusted as each (n+1)-th adversarial example is being generated (based on J(XNadv,ytrue)) (“A straightforward way introduced by Kurakin et al. [11] to extend the [Fast Gradient Sign Method] is to apply it several times with a smaller step size α and the intermediate result is clipped by the ϵ. Formally: X0adv = X; XN+1adv = ClipX,ϵ {XNadv + α∙ sign(∇x J(XNadv,ytrue))}.”);.]).  
Chen and Shen are analogous art as both involve generating and training machine-learned models with adversarial examples, using different variations of a fast gradient sign method to generate adversarial examples.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the fast gradient sign method of Chen and replace it with the iterative fast gradient sign method of Shen as a way to generate adversarial examples. The motivation to combine is taught in Shen, as the iterative fast gradient method is a more optimal extension of the fast gradient sign method that allows for adjusting and applying changes to sections of an adversarial image in iterative steps (versus adjusting and applying changes in a single step as shown by the fast gradient sign method), producing harder-to-identify adversarial examples (with a higher attack success rate) that can be further used to ([p.2, p.4, Section 2; p.4 Section 2.1.3‒ “The Eqn.2 [fast gradient sign method] indicates that all pixels of the input X are shifted simultaneously in the direction of the gradient with a single step. This method is simpler and faster than other methods, but lower attack success rate since at the beginning it was designed to be fast rather than optimal.”]).
Claims 7, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. PGPUB 2019/0005386 (filed 7/1/2017) [henceforth referred as Chen] as applied to Claims 1 and 10, in view of Navratil et al., U.S. PGPUB 2019/0213503 (filed 1/8/2018) [henceforth referred as Navratil].
Regarding Claim 7, Chen teaches
The computer-implemented method of claim 1, wherein determining, by the one or more computing devices, the realism score for the adversarial example comprises: 
providing, by an on-device machine-learning platform, the adversarial example to an application … ([Figure 5, elements 518, 515; paragraph [0049]‒ logic flow from block 518 that alters a portion of a test image (“adversarial example”) and providing it to a DNN (“application”) through an unspecified interface (“At block 518 "alter a portion of the test image" a portion of the properly classified test image is altered, and the altered test image is resubmitted to the DNN for classification at block 515.”).]); and
receiving, by the on-device machine-learning platform, the realism score for the adversarial example from the application … ([Figure 5, elements 515, 516; paragraph [048]‒ logic flow from a DNN (“application”) that has classified a test adversarial image, and a classification checker at block 516 receiving a classification metric (“realism score”) through an unspecified interface (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification.”).]).
However, Chen does not teach
providing … the adversarial example … via an application programming interface; and 
receiving … the realism score … via the application programming interface.
Navratil teaches
providing … the adversarial example … via an application programming interface ([Figure 4, elements 110, 400, 114, 436, 444; paragraph [0045]‒ a signature verification system 400 (“machine-learning platform”) communicating to a service environment 100 (“application”) through a service API 114 (“application programming interface”), passing a synthetic sample 436 (“adversarial example”) and receiving a returned label 444 (“a score”) (“FIG. 4 illustrates a block diagram of one example of a signature verification system for applying a synthetic sample signature to a service API to determine an identity of a machine learning model operating in a deployed system accessible via the service API.”] [paragraph [0048]‒ “In one example, service API 114 may … pass synthetic sample 436 to scorer 140 within service environment 110. In one example, scorer 140 may apply synthetic sample 436 to proprietary model 112, identify a classification label, and return the classification label, with a probability that the label is correct, through service API 114. Service API 114 may return the label as output returned label 444...”]); and 
receiving … the realism score … via the application programming interface ([Figure 4, elements 110, 400, 114, 436, 444; paragraph [0045]‒ a signature verification system 400 (“machine-learning platform”) communicating to a service environment 100 (“application”) through a service API 114 (“application programming interface”), passing a synthetic sample 436 (“adversarial example”) and receiving a returned label 444 (“a score”) (“FIG. 4 illustrates a block diagram of one example of a signature verification system for applying a synthetic sample signature to a service API to determine an identity of a machine learning model operating in a deployed system accessible via the service API.”] [paragraph [0048]‒ “In one example, service API 114 may … pass synthetic sample 436 to scorer 140 within service environment 110. In one example, scorer 140 may apply synthetic sample 436 to proprietary model 112, identify a classification label, and return the classification label, with a probability that the label is correct, through service API 114. Service API 114 may return the label as output returned label 444...”]).
Chen and Navratil are analogous art as both involve training a machine-learned model using adversarial examples.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the unspecified interface of Chen and replace it with the application programming interface of Navratil as a way to implement a programmatic interface between two separate components in a system. The motivation to combine is taught in Navratil, as an way to provide an interface without revealing the internal workings of a proprietary model and to control unauthorized access to a machine-learning model, thus improving security of a proprietary model ([paragraph [0023]‒  “…proprietary model 112 appears as a black box to user 120, where service environment 110, and proprietary model 112 operating within service environment 110, can only be viewed by user 120 in terms of the input and output to service API 114, without providing any knowledge of the internal workings of service environment 110. In particular, proprietary model 112 may appear as a black box to any particular user, whether the entity or any other user of the service provided through service API 114.”]).
Regarding Claim 11, Chen teaches
The computer-implemented method of claim 10, wherein the threshold score … ([Figure 5, elements 515, 516; paragraph [048]‒ logic flow from a DNN (“application”) that has classified a test adversarial image, and a classification checker at block 516 receiving a classification metric (“realism score”) through an unspecified interface (“Proceeding to block 515 "provide test image to DNN for classification" the test image may be provided to the DNN for classification.”).] [Figure 5, elements 515, 516, 518, 520, 522; paragraphs [0048]-[0049]– logic within the “scoring function” that generates a ‘yes/no’ response based on a metric (“realism score”) that determines whether a test image is properly classified; a ‘yes’ response indicating that the test image still appears real (i.e., image “appears realistic”) and needs to be further altered, hence reflecting the condition of “the realism score is less than a threshold score”; a ‘no’ response indicating that the altered test image represents an adversarial image (i.e., image does not “appear realistic”), hence reflecting the condition of “the realism score is greater than a threshold score” (“exceeds a threshold score”), and stopping the generation of adversarial images (“Continuing to block 516 "test image properly classified?" it may be determined if the test image was properly classified by the DNN. For instance, if the classification of the test image matches a target classification, the test image is properly classified. However, if the classification of the test image does not match the target classification, the test image is improperly classified…Referring back to block 516, when the test image is not properly classified, the test image may be identified as an adversarial image at block 520. Continuing to block 522 "sufficient adversarial images identified?" it may be determined if sufficient adversarial images have been identified for the current iteration. If sufficient adversarial images have not been identified, logic flow 500 may return to block 514 "generate test image". However, if sufficient adversarial images have been identified, logic flow 500 may proceed to block 524 "input adversarial images". At block 524, the adversarial images may be provided as input to block 506 "determine current training set". Accordingly, the current training set may be updated with the adversarial images when logic flow 500 returns to block 506 from block 526. In various embodiments, this may enable the next iteration of DNN hardening to begin”).]).  
However, Chen does not teach
… the threshold score is user-configurable.
Navratil teaches
… the threshold score is user-configurable ([paragraph [0051]‒ a user specifying a confidence level (“realism score”) for the signature verification system to adjust the threshold to achieve the requested level (“user-configurable threshold”) (“In one example, signature verification system 400 may include … threshold 462 … selectively set to achieve a predetermined level of confidence and may to set a predetermined level of synthetic samples required to be sampled. In another example, a user of signature verification system 400 may further specify a level of confidence that the user requests … to selectively adjust or directs adjustment of threshold 462 to achieve the level of confidence requested.”).]).
Chen and Navratil are analogous art as both involve training a machine-learned model using adversarial examples.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the method of providing a threshold score of Chen and replace it with the method of providing a user-configurable threshold confidence level of Navratil to implement a user-configurable threshold. A threshold confidence level is seen as a critical system parameter for evaluating adversarial examples and their impacts during dynamic training of a machine-learning network, and therefore must be provided (or configured) by a user in some form, either through direct programming in code or through a user-controlled knob. Hence having a threshold level being user-configurable is not only obvious, but has the added benefit of allowing adjustments in how a machine-learning model evaluates adversarial examples within a dynamically changing system without affecting the overall implementation of the model. 
Regarding Claim 20, Chen teaches
A mobile computing device comprising: 
an application, the application comprising a machine-learned model ([paragraph [0062]‒ “In one embodiment, the one or more application programs 832, other program modules 834, and program data 836 can include, for example, the various applications and/or components of the DNN training system 102, such as one or more portions of training set manager 104, DNN trainer 106 and/or adversarial image generator 108.”]); 
one or more processors ([paragraph [0057]- “The computing architecture 800 includes various common computing elements, such as one or more processors, multi-core processors, co-processors,…”]); and 
an on-device adversarial training platform implemented by the one or more processors, the on-device adversarial training platform configured to perform operations comprising: 
obtaining a training example for the machine-learned model (this limitation is similar in scope with the obtaining step in Claim 1, and hence is rejected under similar rationale); 
generating an adversarial example from the training example according to one or more hyperparameters (this limitation is similar in scope with the generating step in Claim 1, and hence is rejected under similar rationale); 
providing the adversarial example to the application via an application programming interface (this limitation is similar in scope with the providing step in Claim 7, and hence is rejected under similar rationale); 
receiving a realism score for the adversarial example from the application via the application programming interface, wherein the realism score indicates whether the adversarial example appears realistic (this limitation is similar in scope with the determining step in Claim 1 and the receiving step in Claim 7, and hence is rejected under similar rationales); and 
adjusting at least one of the one or more hyperparameters based at least in part on the realism score for the adversarial example received from the application via the application programming interface (this limitation is similar in scope with the adjusting step in Claim 1, and hence is rejected under similar rationale).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szegedy et al., U.S. Patent 10,521,718 Adversarial Training of Neural Networks (filed 9/28/2016)
Goodfellow et al., Explaining and Harnessing Adversarial Examples, ICLR 2015, published March 20 2015, arXiv:1412.6572v3
Kurakin et al., Adversarial Examples in the Physical World, ICLR 2017, published February 11 2017, arXiv:1607.02533v4
Szegedy et al., Intriguing Properties of Neural Networks, published February 19 2014, arXiv:1312.6199v4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is (303)297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 270-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121
                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121